Citation Nr: 9935474	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-49 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability due to 
removal of fallopian tube adhesions.

2.  Evaluation of a bilateral knee condition, currently rated 
10 percent disabling.

3.  Evaluation of a back disorder, currently rated 10 percent 
disabling

4.  Evaluation of a bilateral foot disorder, currently rated 
noncompensably disabling.

5.  Evaluation of a headache disorder, currently rated 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Winston-Salem, North Carolina RO which granted service 
connection for a bilateral knee disability, a bilateral foot 
disorder and a headache disorder, each rated noncompensably 
disabling, and a low back disorder, rated 10 percent 
disabling.  The June 1996 rating decision also denied service 
connection for removal of adhesions from the veteran's 
fallopian tubes.  The veteran appealed all issues and was 
afforded a hearing at the RO in May 1997.  By rating decision 
of July 1997, the RO granted a 10 percent rating for the 
veteran's bilateral knee disorder.  The case was remanded by 
the Board in May 1998 for evidentiary development.  The case 
has now been returned to the Board for further appellate 
consideration.  Inasmuch as the appeals involving the knees, 
back, feet, and headaches are from an original award, the 
Board has framed those issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (appeals from original awards are not construed as 
claims for increased ratings).

(The issue of entitlement to service connection for 
disability due to removal of fallopian tube adhesions will be 
addressed in the REMAND following the decision below.)


FINDINGS OF FACT

1.  The veteran's knee disorder is manifested by pain on 
palpation of the medial and lateral compartments and 
complaints of pain on repeated bending, with no instability, 
loss of range of motion, weakness, excess fatigability or 
incoordination.

2.  The veteran's back disorder is manifested by complaints 
of pain, including pain on repeated use, and mild decrease in 
flexion with no evidence of any muscle spasm or fasciculation 
of the lumbar paraspinal muscles, or weakness, excess 
fatigability or incoordination.

3.  The veteran's bilateral foot disorder is shown to cause 
pain on use.

4.  The veteran's headaches are not shown to be manifested by 
prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5256, 
5260, 5261 (1999).

2.  The criteria for a rating in excess of 10 percent for low 
back disability are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).

3.  The criteria for a 10 percent rating for foot disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 (1999).

4.  The criteria for a compensable rating for a headache 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Knees

The veteran has been diagnosed with bilateral patellofemoral 
syndrome that has been evaluated by analogy to Diagnostic 
Code 5019, bursitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5019 (1999).  Disability evaluated pursuant to Diagnostic 
Code 5019 is to be rated as degenerative arthritis, on the 
basis of limitation of motion of the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5019 (1999).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is warranted for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In the absence of limitation of motion, disability rated 
under Diagnostic Code 5003 is rated as follows:  with x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, a 10 percent rating is warranted.  
However, note number two to Diagnostic Code 5003 provides 
that the 20 percent and 10 percent ratings based on x-ray 
findings as noted above will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The Diagnostic Codes pertaining to limitation of motion of 
the knees are Diagnostic Codes 5256, 5260, and 5261.  
Diagnostic Code 5256 provides that, where there is favorable 
ankylosis of the knee at an angle in full extension, or in 
slight flexion between zero and 10 degrees, a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  Where there is ankylosis of the knee in flexion 
between 10 and 20 degrees, a 40 percent rating is warranted.  
Id.  Where the ankylosis in flexion is between 20 and 45 
degrees, a 50 percent rating is warranted.  Id.  The highest 
rating under Diagnostic Code 5256, 60 percent, is warranted 
for extremely unfavorable ankylosis of the knee, in flexion 
at an angle of 45 degrees or more.  Id.

Diagnostic Code 5260 provides that limitation of flexion of 
the leg will be rated zero percent disabling when flexion is 
limited to 60 degrees.  38 C.F.R. § 4.71a Diagnostic Code 
5260 (1999).  Where flexion is limited to 45 degrees, a 10 
percent rating is warranted.  Id.  When limited to 30 
degrees, a 20 percent rating is warranted.  Id.  When limited 
to 15 degrees, a 30 percent rating is warranted; this is the 
highest rating under Diagnostic Code 5260.  Id.

Diagnostic Code 5261 provides that limitation of extension of 
the leg will be rated as zero percent disabling when 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a 
Diagnostic Code 5261 (1999).  Where extension is limited to 
10 degrees, a 10 percent rating is warranted.  Id.  When 
limited to 15 degrees, a 20 percent rating is warranted.  Id.  
When limited to 20 degrees, a 30 percent rating is warranted.  
Id.  When limited to 30 degrees, a 40 percent rating is 
warranted.  Id.  When limited to 45 degrees, a 50 percent 
rating is warranted.  Id.  In addition, evaluation of 
disabilities of the musculoskeletal system includes 
consideration of functional loss due to such problems as 
weakness, excess fatigability, incoordination or pain 
pursuant to the guidelines of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The service medical records show that the veteran was treated 
for knee pain on several occasions between 1991 and 1995.  On 
VA orthopedic examination in April 1996, the veteran 
complained of a two-year history of bilateral knee pain 
following exercise or with prolonged standing or walking.  
She described aching and constant cracking, grinding and 
popping of her knees, but she denied instability.  Range of 
motion in both knees was reported to be normal with 
crepitation.  Both knees were tender to palpation of the 
patellofemoral compartment.  The diagnostic impression was 
bilateral patellofemoral syndrome.

VA outpatient treatment records reflect that the veteran has 
been treated for intermittent complaints of bilateral knee 
pain.  In October 1996, the veteran reported a six-year 
history of bilateral knee pain.  Clinical findings revealed 
full range of motion in both knees.  There was poor patellar 
tracking bilaterally, worse on the left, and the iliotibial 
band was tender bilaterally.  She was diagnosed with 
patellofemoral syndrome and prescribed physical therapy and 
stretching exercises.  In March 1997, examination showed no 
swelling of the knees.  The veteran reported intermittent 
pain, ache and discomfort.

At a RO hearing in May 1997, the veteran testified that her 
knees grind and pop, and ache when it is cold.  She denied 
any locking of either knee and said that she was not 
stretching enough.  She described pain with walking or 
standing for long periods of time.

Pursuant to the May 1998 Board remand, the veteran was seen 
for a VA orthopedic examination in March 1999.  She 
complained of bilateral knee pain.  On examination, active 
range of motion was within normal limits in all joints of the 
lower extremities.  Sensation was intact to pinprick and 
light touch over lower extremity dermatomes.  Muscle strength 
of the lower extremities was 5/5 in all joints and deep 
tendon reflexes were present and equal.  The patella 
apprehension test was positive bilaterally.  The Apley 
grinding test was negative bilaterally.  There was pain on 
palpation of the medial and lateral compartments of both 
knees, but no evidence of any medial, lateral or 
anteroposterior instability of the knees.  In response to the 
questions posed by the Board remand, the VA examiner 
indicated that the veteran's bilateral patellofemoral 
syndrome was not severe with no loss of range of motion, and 
no evidence of any weakness, excess fatigability or 
incoordination.  It was indicated that the veteran may have 
some pain on repeated use or flare-ups based on her report of 
such on repeated bending of her knees.

Considering the totality of the evidence, including the March 
1999 VA examination which showed no positive findings other 
than pain on palpation of the medial and lateral 
compartments, a rating in excess of 10 percent for knee 
disability is not warranted.  The veteran does not experience 
limitation of motion in either knee and there has been no 
indication that either knee disability causes functional 
impairment such that a compensable rating would be warranted 
for either knee under potentially applicable rating criteria.  
Even with consideration of the pain complained of by the 
veteran, the 1999 examiner's remarks do not suggest that she 
experiences pain to the point that her functional debility 
would equate to limitation of motion to a compensable degree.  
DeLuca, supra.  This is especially so given the absence of 
objective findings such as atrophy or objectively 
identifiable behavior that might be viewed as evidence of 
pain, or weakness suggesting pain on use.  38 C.F.R. § 4.40 
(1999).  Although Diagnostic Code 5003 allows for a 
compensable rating for each major joint affected by 
limitation of motion, even if the limitation of motion is not 
compensably disabling, the evidence does not support a 
conclusion that the veteran experiences any limitation of 
motion.  Consequently, there is no support for a conclusion 
that a compensable rating is warranted for either knee.  The 
preponderance of the evidence is against the assignment of a 
rating higher than already awarded.  In addition, there is 
nothing of record to suggest that a higher rating should be 
assigned for any period during the pendency of her claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Low Back Disorder

When lumbosacral strain is productive of muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  
When lumbosacral strain is severe with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is assigned.  Id.  Additionally, limitation of lumbar 
spine motion is rated as 10 percent disabling when slight, 20 
percent disabling when moderate, and 40 percent disabling 
when severe.  Diagnostic Code 5292.

In addition, as noted above, evaluation of disabilities of 
the musculoskeletal system includes consideration of 
functional loss due to such problems as weakness, excess 
fatigability, incoordination or pain.  DeLuca, supra.  

On VA examination in April 1996, the veteran was noted to 
have demonstrable paraspinal spasm.  X-rays of the lumbar 
spine were within normal limits.  She described intermittent 
paresthesias from the left buttock downwards to the posterior 
thigh and to the 2nd and 3rd toes, but denied symptomatology 
involving the right lower extremity.  Range of motion testing 
revealed moderate paraspinal spasm on the left.  Range of 
motion was normal except for painful forward flexion at 90 
degrees.  The diagnostic impression included chronic 
mechanical back pain.

At her RO hearing in May 1997, the veteran testified that she 
was not receiving any treatment for her lumbosacral strain 
other than taking over-the-counter pain medication and muscle 
relaxers.  She described having back pain 2-4 times per week 
for 30-60 minutes at a time.  She generally medicates 
herself, but indicated that she had gone to the Navy hospital 
3-5 times in the last year to get Tylenol.  She denied muscle 
spasms and stated that she did not wear any type of back 
brace.  When she experiences pain, she has trouble bending.

Due to an absence of evidence and findings with respect to 
the presence of functional loss or additional impairment due 
to pain as set forth in DeLuca, supra, and 38 C.F.R. §§ 4.40 
and 4.45, the case was remanded for evidentiary development.  
Thereafter, the veteran was seen for a VA orthopedic 
examination in March 1999.  With respect to her back 
complaints, she indicated that she developed low back pain 
after an accident in service.  She was diagnosed with lumbar 
strain.  She described her pain as intermittent and confined 
to the affected areas with no radiation.  Activity makes it 
worse and rest helps to alleviate the pain.  On examination, 
straight leg raising was negative bilaterally.  There was no 
pain on palpation of the lumbosacral spine and no evidence of 
any muscle spasm or fasciculation of the lumbosacral 
paraspinal muscles.  Range of motion showed a very mild 
decrease in flexion with no other significant functional or 
focal neuromuscular deficits on examination.  In response to 
the questions posed in the remand order, the VA examiner 
indicated that the veteran's lumbar strain was not severe.  
He found that the veteran did not have any weakness, excess 
fatigability or incoordination, but could possibly have some 
pain due to repeated use or flare-ups as a result of the 
veteran's reported history.

In summary, the veteran has a diagnosis of lumbar strain.  
Clinical findings reveal minimal limitation of motion and 
possible pain on repeated motion, but no paraspinal spasm, 
weakness, excess fatigability, incoordination or other 
functional impairment.  These findings equate to no more than 
a 10 percent rating with consideration of pain and functional 
loss taken into account.  The Board reaches this conclusion 
because the examiner specifically indicated that there was no 
weakness, incoordination or other functional impairment other 
than the veteran's own reported history of pain.  While pain, 
especially with use, may be seriously disabling, § 4.40, 
there is no indication in the record that pain beyond that 
contemplated by the currently assigned 10 percent rating is 
evident either on account of the noted pathology or 
objectively evidenced by the veteran's behavior.  § 4.40.  In 
short, while the veteran has problems with pain, clinical 
findings have not been made that support a conclusion that 
the pain may be equated to loss of motion or greater debility 
than that contemplated by the 10 percent rating under 
Diagnostic Code 5295.  She does not have atrophy or weakness 
that would suggest more disabling pain.  Id.  There is also 
nothing of record to suggest that a higher rating should be 
assigned for any period during the pendency of her claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Foot Disorder

The veteran has been diagnosed by VA as having pes planus 
that the RO has rated under Diagnostic Code 5276 (acquired 
flatfoot).  That diagnostic code provides that, where the 
medical evidence characterizes the flatfoot as "mild," with 
symptoms relieved by built-up shoe or arch support, a zero 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1999).  Where the flatfoot is characterized as 
"moderate," weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, then a 10 percent rating is 
warranted whether such symptomatology is manifested 
bilaterally or unilaterally.  Id.  Where the flatfoot is 
characterized as "severe," objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, a 20 percent rating is warranted 
if such manifestations are unilateral; if bilateral, a 30 
percent rating is warranted.  Id.  Where the flatfoot is 
characterized as "pronounced," marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 30 percent rating is warranted if such manifestations are 
unilateral; if bilateral, a 50 percent rating is warranted.  
Id.

On VA general medical examination in April 1996, the veteran 
was diagnosed with pes planus.  X-rays of the feet were 
reported as normal bilaterally.  On examination, the veteran 
was noted to have obvious pes planus of both feet, even when 
lying down, as well as early hammertoe deformities.

On subsequent VA orthopedic examination in March 1999, the 
veteran was found to have moderately severe pes planus 
bilaterally.  She complained of pain in both feet.  The 
diagnostic impression was moderately severe pes planus 
bilaterally.

Based on the clinical findings of record, particularly those 
from the March 1999 VA examination, the Board finds that the 
evidence supports a 10 percent rating for the veteran's 
bilateral pes planus.  The condition is bilateral and noted 
to be moderately severe in degree, apparently because of 
pain.  This is consistent with a 10 percent rating under 
Diagnostic Code 5276, which allows for such a rating on 
account of pain.  However, inasmuch as there is no evidence 
of marked deformity or indication of swelling on use, or 
characteristic callosities, a rating in excess of 10 percent 
is not justified.  Although the characterization of 
"moderately severe" made in March 1999 is suggestive of 
greater disability than that contemplated by Diagnostic Code 
5276 for a 10 percent rating, the Board looks to the 
particular findings, or absence thereof, to assess whether 
the disability is best approximated by the criteria for a 
higher rating.  38 C.F.R. § 4.7 (1999).  In this case, 
because of the obvious absence of symptoms or findings 
characteristic of "severe" flatfoot as contemplated by 
Diagnostic Code 5276, and because the veteran's only 
problem-pain-is specifically contemplated by the criteria 
for a 10 percent rating, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating greater than 10 percent.  In addition, there is 
nothing of record to suggest that a rating greater than 10 
percent should be assigned for any period during the pendency 
of her claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Headache Disorder

The veteran's headaches have been rated by analogy to 
38 C.F.R. § 4.124a, Diagnostic Code 8100 pertaining to 
migraine.  This diagnostic code provides that, where evidence 
establishes that the claimant experiences "characteristic 
prostrating" attacks on average of one attack in two months 
over the last several months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.124, Diagnostic Code 8100 (1999).  
Where such attacks are less frequent, a zero percent rating 
is assigned.  Id.  Where such attacks occur on an average of 
once a month over last several months, a 30 percent rating is 
warranted.  Id.  Where there are very frequent completely 
prostrating and prolonged attacks productive of "severe" 
economic inadaptability, a 50 percent rating is warranted.  
Id.

At the time of the May 1998 Board remand, there was no 
medical evidence of record which addressed whether the 
veteran had "prostrating" attacks.  However, 
notwithstanding that the veteran testified at the May 1997 RO 
hearing that she had not missed any "days" from work due to 
her headaches, there was no medical evidence that addressed 
her additional testimony that the headaches made her nauseous 
and that she "has to" take a nap.  It was also unclear 
whether headaches had caused her to miss periods of work 
shorter than a full day.  Likewise, the April 1996 VA 
neuropsychiatric examination report noted the veteran's 
statement that she achieved some relief from her headaches 
with over-the-counter medications and by going to sleep, it 
was unclear whether either the medications or the sleep was 
sufficient to alleviate the headaches.  For these reasons, 
the issue was remanded for additional development.

Pursuant to the remand, the veteran was seen for a VA 
neurological examination in March 1999.  The veteran reported 
the onset of her headache disorder in service in 1993.  She 
described her headaches as beginning with an aching, sharp, 
and throbbing sensation behind either the left or right eye, 
with pain radiating to the posterior cervical region.  The 
pain worsened with movement and activity, increasing in 
intensity to 9-10 on a scale of 10.  The veteran reported 
having headaches 1-2 times per week with no specific 
precipitating incident.  She denied visual phenomena, 
scintillating scotomata, or transient weakness or numbness as 
an aura of her headaches, but admitted to having some 
associated nausea.  The headaches generally lasted through 
the day and did not resolve until she awakened from sleep the 
next morning.  The veteran indicated that, if she takes 
Midrin shortly after the onset of a headache, she is able to 
abort it.  On examination, the veteran was observed to be 
alert and cooperative.  Cranial nerves II-XII were within 
normal limits and pupils were equal, round and reactive to 
light.  The veteran had full extraocular muscle function.  No 
tremor or ataxia were evident.  The diagnostic assessment was 
common migraine headaches occurring one to two times weekly.

The evidence does not show that the veteran experiences 
characteristic prostrating attacks of headaches.  While she 
has frequently occurring headaches, reportedly 1-2 times per 
week, there is no suggestion that any of her headaches are so 
severe as to be prostrating; they are relieved somewhat by 
rest and can be ended by taking certain medication.  Such 
control by medication does not suggest a disability picture 
that is so severe that her headache attacks may be 
characterized as prostrating.  In light of the criteria 
described above, a compensable rating for headaches is not 
warranted and the appeal on this issue is denied.  As with 
the other claims discussed above, it is the Board's 
conclusion that at no time since the veteran filed her claim 
for service connection has the service-connected headache 
disorder warranted a compensable rating.


ORDER

A rating in excess of 10 percent for knee disability is 
denied.

A rating in excess of 10 percent for back disability is 
denied.

A compensable (10 percent) rating for a foot disorder is 
granted, subject to laws and regulations governing the 
payment of monetary awards.

A compensable rating for a headache disorder is denied.


REMAND

At the time of the May 1998 Board remand, there was some 
confusion as to the nature of the veteran's claimed 
gynecological disorder.  Appellate review of the claims 
folder showed documentation in the service medical records 
that complaints of pelvic pain and infertility had been 
implicitly related to peritubal adhesions.  In January 1995, 
the veteran underwent a surgical lysis of adhesions of the 
fallopian tubes and a chromopertubation.  Because of the 
various gynecological diagnoses contained in the service 
medical records, it was not clear what specific disability 
was being claimed by the veteran as disability due to removal 
of the adhesions.  In addition, while there were various 
notations of infertility, there was no evidence that such a 
diagnosis was made other than on the basis of the veteran's 
own history; the record did not demonstrate that any specific 
testing had confirmed a diagnosis of infertility.  For all of 
these reasons, the issue of entitlement to service connection 
was remanded to the RO for evidentiary development.

Pursuant to the remand, the veteran was seen for a VA 
gynecological examination in February 1999.  Despite the fact 
that the VA examiner indicated that he was responding to the 
questions posed in the Board's remand, the report of 
examination did not address the questions raised by the 
record.  On review of the veteran's systems, he noted that 
her last PAP smear in April 1998 was normal by history.  She 
reported that her menstrual periods were regular, each month 
lasting 3-5 days with no excessive cramps.  Breast 
examination showed no masses.  Pelvic examination revealed 
vaginal vault and cervix to be free of lesion.  The uterus 
was mid-zonal, normal size, shape, and contour.  Adnexal 
areas were free of masses.  The diagnostic impression was 
involuntary infertility, etiology unsure.  No comment was 
made regarding whether any gynecological disability was 
related to the veteran's period of military service, 
specifically the removal of adhesions.  

Where the remand orders of the Board are not complied with, 
the Board errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Since the examination was 
unresponsive to the May 1998 Board remand, another remand is 
required.

The issue of entitlement to service connection for disability 
due to removal of fallopian tube adhesions is REMANDED to the 
RO for the following action:

1.  The RO should ask the veteran whether 
she has been treated for any 
gynecological disorder or residuals 
thereof since February 1999, the date of 
the last VA examination.  Based on her 
response, the RO should obtain, with 
proper authorization, copies of all 
medical records pertaining to treatment 
of any gynecological disorder or 
residuals thereof, from the identified 
source(s), and associate them with the 
claims folder.  The veteran should also 
be given the opportunity to clarify the 
nature of the gynecological disability or 
disabilities for which she seeks service 
connection and to supplement the record 
as to any specific diagnosed disability.  
All material obtained should be 
associated with the claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a complete VA 
gynecological examination.  The purpose 
of the examination is to determine the 
nature and etiology of any gynecological 
disability, including claimed 
infertility.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
review the claims file, and examine the 
veteran.  In particular, the VA examiner 
should identify each disability that is a 
manifestation of the in-service surgical 
procedure for removal of adhesions of the 
fallopian tubes.  If there is no 
identifiable disability or disabilities 
which are the result of the surgery in 
service, the VA examiner should so state.  
All findings, opinions and bases therefor 
should be set forth in detail.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Thereafter, the issue of 
entitlement to service connection should 
be re-adjudicated.  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

The veteran and her representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until she 
receives further notice, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

